      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


  BRISHAWNA L. SILBY,                                 * CIVIL ACTION NO.:
                   Plaintiff,                         *
          v.                                          *
                                                      *
 PARISH OF JEFFERSON, ROY JUNCKER,                    * SECTION:
 DIRECTOR DEPARTMENT OF JUVENILE                      *
 SERVICES, CHRISTOPHER TROSCLAIR,                     *
 ASSISTANT DIRECTOR DJS, ABC                          *
 INSURANCE COMPANY,                                   *
                  Defendants.                         *
                                                      *
 ****************************************             * ********************************



                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, BRISHAWNA L.

SILBY (“SILBY”), who hereby brings this Complaint and respectfully avers, as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action for declaratory judgment, equitable relief, and monetary

damages to secure the protection against and to redress unlawful discrimination on the basis of

sex, gender, and retaliation under the Civil Rights Act of 1866, 42 U.S.C. §1981, as amended by

the Civil Rights Act of 1991 (“Section 1981”); Title VII of the Civil Rights Act of 1964, 42 U.S.C.

section 2000e et. seq., as amended (“Title VII”), 42 U.S.C §1983 and Louisiana laws prohibiting

intentional discrimination including the Louisiana Employment Discrimination Law codified as

LSA-R.S. 23:332, et seq., and La. Civil Code 2315 for intentional infliction of emotional distress.

                                JURISDICTION AND VENUE

       2.      This Court has original jurisdiction of the Plaintiff’s Section 1981 claims pursuant
      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 2 of 16




to 28 U.S.C. §§1331 and 1343. The Court has original jurisdiction of the plaintiff’s Title VII claims

pursuant to 28 U.S.C. § 1331, 1343, 2202, and 42 U.S.C. §2000e-5.

       3.      Supplemental jurisdiction over Complainant’s state law claims is invoked under

both Rule 18 of the Federal Rules of Civil Procedure and 28 U.S.C. § 1367, because they are part

of the same case or controversy as Complainant’s federal claims.

       4.      This Court has personal jurisdiction over the Defendants- as each defendant is

either domiciled in the Eastern District of Louisiana and the acts and omissions of all defendants

occurred in the Eastern District of Louisiana.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2) because the events giving rise to the

claims asserted occurred in the Eastern District.

       6.      Venue is also proper in the Eastern District of Louisiana pursuant to 28 U.S.C. §

1391 and 42 U.S.C.A. §2000e-5(g).

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       7.      Complainant has satisfied all administrative prerequisites for filing suit under Title

VII and the Louisiana Employment Discrimination Law, R.S. 23:302 et. seq.

       8.      On or about July 8, 2020, Silby filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”). On December 31, 2020, the EEOC issued

Complainant a Notice of Right to Sue.

       9.      This Complaint is being filed within 90 days of Complainant’s receipt of the Notice

of Right to Sue.

                                          THE PARTIES

      10.      Plaintiff, Brishawna L. Silby (“Silby”), is a person of the full age of majority,

domiciled in the Parish of Jefferson, State of Louisiana. Silby was employed as a Juvenile Home




                                                    2
      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 3 of 16




Detention Supervisor for Jefferson Parish Department of Juvenile Services from May 11, 2019

until her demotion effective February 22, 2020.

       11.     Defendant Parish of Jefferson (“Jefferson Parish” or “The Parish”) is a government

body created pursuant to the laws of the State of Louisiana and is located within the Eastern District

of Louisiana. At all relevant times, The Parish is and was the Complainant’s employer through the

Department of Juvenile Services and had at least 20 employees.

       12.     Defendant Roy Juncker is the Director for the Department of Juvenile Services and

a resident of Jefferson Parish. Suit is brought against Juncker in his individual and official

capacities.

       13.     Defendant Christopher Trosclair is the Assistant Director for the Department of

Juvenile Services and a resident of Jefferson Parish. Suit is brought against Trosclair in his

individual and official capacities.

       14.     Defendant ABC Insurance Company, upon information and belief, issued a policy

of insurance to The Parish which provides coverage for the acts and omissions alleged in this

Complaint.

       15.     Each of the acts and omissions complained of in this Complaint were committed

by the defendant and its agents while in the course and scope of their employment with The Parish.

       16.     In doing the acts and/or omissions alleged, Defendants acted under color of

authority and/or color of state law.

                                  FACTUAL ALLEGATIONS

       17.     Plaintiff, Silby, was hired to work as a Juvenile Home Detention Supervisor

for the Jefferson Parish Department of Juvenile Services at the Rivarde Juvenile Detention

Center, on or about May 11, 2019.




                                                  3
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 4 of 16




       18.    Silby’s first day at the Rivarde Detention Center was on or about May 14, 2019

and she was assigned to on-the-job training from Home Detention Supervisor Violet Troulliet,

(Caucasian Female). Ms. Troulliet was also responsible for handling the work schedules for

Supervisors and Detention Officers at Rivarde.

       19.    As part of her training, Silby was provided a copy of the Rivarde Handbook, a

handwritten document, and on the job training during the day shift with Ms. Troulliet from

approximately May 13, 2019 through May 23, 2109, and approximately one week, from May 23,

2019 through May 31, 2019, with Home Detention Supervisor Christopher Bruno.

       20.    After Silby completed the limited training provided, her schedule from

midnight to 8:00 a.m. Saturday through Wednesday.

       21.    On or about August 29, 2019, Trosclair contacted Silby concerning late arrival

at work and was advised that he would recommend to Director Juncker that her probationary

period be extended, but if the issue were immediately corrected and sustained then a

probationary period could be shortened so that it is not for a full year. Silby explained that

during training she was advised that the time keeping system had a grace period of seven

minutes. Silby corrected the issue after she was informed there was no grace period in the

Kronos system.

       22.    On October 16, 2019, Trosclair and Silby had a meeting, where Trosclair asked

if Silby would work an earlier shift. Silby advised that she is a single mom with two children,

one with a disability, and specifically chose the midnight to 8:00 a.m. shift to care for her

sons and mother. Trosclair acknowledged that she was unable to change shift due to her

family’s needs and even provided Silby with a recommendation for a doctor her son.

       23.    On November 6, 2019, Silby was advised that she successfully completed her




                                               4
      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 5 of 16




working test period and would be a permanent civil servant effective November 11, 2019.

        24.    Shortly thereafter Trosclair made several attempts to write up and/or discipline

Silby for incidents where she was not involved.

        25.    On or about December 17, 2019, at 7:30 p.m. while D.O. Warren was on duty an

incident occurred involving a juvenile who kicked his door, put toilet paper on his window, and

made a bowel movement in his sheets.

        26.    On December 19, 2019, Trosclair admonished Silby for not completing an incident

report. Silby was on vacation on December 17, 2019 but returned to work on December 19, 2019

and was advised that she was required to complete the incident report although it did not occur on

her shift.

        27.    On the evening of January 7, 2020 Detention Officer (D.O.) Robinson admitted a

juvenile (D.W.) with contraband, which was included on the intake form signed by Supervisor

Brian Davis.

        28.    On January 8, 2020, Silby was contacted by Trosclair advising that the situation

with D.W. was unacceptable on the part of the detention officer and supervisor on duty. Trosclair

questioned Silby about the incident with D.W. as well as another incident when a 17-year-old

female (J.J.) was admitted on January 8, 2020 at 12:45 am; who should not have been admitted.

Silby explained to Trosclair that she was not on shift when D.W. was admitted with contraband,

but D.O. Robinson and Supervisor B. Davis processed her intake. Silby also advised that a D.O.

Kynan Davis, a 15-year veteran who usually works alone at the intake desk and is usually the

acting supervisor for the overnight shift when one is more available mistakenly admitted the 17-

year-old female. D.O. Davis admitted that it was his error and that he failed to notify Silby. Silby

was given a coach and counseling for the issue, her first and only record of discipline while at




                                                  5
       Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 6 of 16




DJS.

        29.    On Saturday, January 11, 2020, Supervisor Wilkerson caught D.O. Bailey sleeping

at work. Wilkerson emailed her supervisor, Sacks, and cc’d Silby and Assistant Director Trosclair

advising that D.O. Bailey had two verbal warnings and requested permission to issue a Coach and

Counseling. Trosclair responded to Wilkerson that she did not need permission to do a coach and

counseling but to notify Trosclair and Sacks before issuance or immediately after. Silby was not

at work on January 11, 2020 and was not made aware of D.O. Baily incident on January 11 until

she presented for work on Monday, January 13, 2020.

        30.    On January 13, 2020, Assistant Director Trosclair went to the Rivarde Detention

Center at approximately 3:00 am based on a tip he claims he received on January 7, 2020, from

Juvenile Home Detention Supervisor Christopher Bruno (Caucasian Male), claiming that

Detention Officer William Corkern (Caucasian Male) told him that multiple people were sleeping

on the night shift, including Supervisors Wilkerson (African American Female) and Silby.

        31.    When Trosclair arrived in the early morning of January 13, 2020, he found two

Detention Officers asleep on duty. Trosclair also claimed that he saw Silby sleeping on duty when

he peered through holes in the window blinds. Trosclair required that Silby, Wilkerson, and Bailey

all immediately write statements related to the sleeping incident.

        32.    At the time that Silby was hired, Trosclair was working as both the Assistant

Director and the Home Manager for Rivarde. In December of 2019, Mr. Ralph Sacks took over

the position of Home Manager. As Home Manager Mr. Sacks was Silby’s immediate supervisor

and the person to complete her evaluation.

        33.    On January 14, 2020, Silby had to attend a doctor appointment for her mother,

which she communicated to her supervisor Sacks. Silby advised as soon as she was made aware




                                                 6
      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 7 of 16




of the appointment. Jefferson Parish policy requires a two-hour notice be provided, Silby provided

three hours’ notice, however, Trosclair took issue with her request for leave.

       34.     On January 15, 2020, Silby contacted H.R. Manager Gretchen Tilton and requested

information to file a grievance against Trosclair for harassment and discrimination. Silby advised

that Trosclair was targeting her and had recently accused her of several alleged policy violations.

Silby advised that she was afraid to file a grievance because she believed Trosclair would further

retaliate against her and that Trosclair’s friendship with Director Juncker would influence his

judgment.

       35.     On January 21, 2020, Silby received a notice of a pre-disciplinary hearing for

sleeping at her post on January 13, 2020. She was accused of violating policies 403 Attendance;

501 General Provisions; 502 Maintaining Standards of Effective Service, and 503 Reporting and

Performance of Duty. Silby was advised that a hearing would be held on January 23, 2020 at 10:00

a.m. where she would be allowed to provide evidence and her position.

       36.     On January 23, 2020, Silby attended her pre-disciplinary hearing with HR

Representative Gretchen Tilton, Director Roy Juncker, Assistant Director Christopher Trosclair,

and Home Manager Ralph Sacks. Silby was not provided with the opportunity to address the false

statements and accusations made against her during the hearing. Silby was also accused of several

other incidents that were not included in the pre-disciplinary letter, depriving her of due process

and the opportunity to prepare and provide a response.

       37.     On the morning of February 21, 2020, Silby was informed by Sacks that he needed

to review her evaluation with her and had a decision from the disciplinary hearing. Silby’s

evaluation indicated that she needed improvement in attendance, an issue previously discussed in

October of 2020, which disqualified her for a raise. During the meeting Trosclair contacted Sacks




                                                 7
      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 8 of 16




to advise that the evaluation for November 11, 2019, although it was dated February 2020. Silby

was denied a copy of her evaluation.

       38.       On February 21, 2020, Silby also received a disciplinary letter advising that she

was demoted to Juvenile Detention Officer II, and a reduction in her annual salary by $9,161.00,

effective at the close of business Friday, February 21, 2020. The disciplinary letter fails to meet

the procedural requirements under due process and Jefferson Parish rules.

       39.       On February 21, 2020, Silby was provided a new schedule, which required her to

present to work the following day for the 3 pm to 11 pm shift. Silby previously advised Trosclair

that she could not work that shift because of her disabled child and family needs. She was given

less than 24 hours’ notice to present for her new schedule.

       40.       On February 21, 2020, Silby had to go to the doctor, she presented DJS with a

doctor’s note excusing her from the 21st through the 27th of February and that she could return to

work on February 28, 2020.

       41.       On February 28, 2020, at 11:27am, Roy Junker called Silby and threatened her that

he did not believe she was sick, and that sick leave can only be approved by him. Juncker said that

if Silby did not present to work that day she would be presumed resigned. Silby was wrongfully

denied sick leave a floating holiday on her last paycheck.

       42.       Silby continued to suffer harassment, discrimination and retaliation and resigned

on March 10, 2020.

       43.       On March 12, 2020, Silby filed an appeal to her demotion with Jefferson Parish

Civil Service.

       44.       On July 8, 2020, Silby filed a charge of discrimination with the EEOC for

retaliation, and discrimination based on sex and race.




                                                  8
      Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 9 of 16




       45.     The Civil Service hearing for Silby’s appeal was continued by the parish multiple

times and was held on September 29, 2020 and October 13, 2020. On October 20, 2020, Referee

Nass issued an order denying Silby’s appeal and determined that despite Silby’s denial she was

asleep while on the job on January 13, 2020 for a long period of time and that she was splitting

rounds, but it appeared that splitting rounds was perceived by all to be an acceptable practice, if

not actually permitted.

       46.     Silby appealed the Referee’s determination upholding the discipline and filed an

appeal to the board on November 4, 2020. Oral argument was presented on February 23, 2021.

The board affirmed the referee decision.

       47.     Silby asserts that other non-African American employees and men in DJS have

been treated more favorably than Silby, were afforded progressive discipline or no discipline at

all after failing to follow policy and/or department guidelines, for which Silby was disciplined.

                 a. Upon information and belief D.O. Ingrid Banks Marquez allowed a juvenile

                     into Rivarde with contraband. Supervisors Bruno, Troulliet and Banks were

                     on duty but not disciplined.

                 b. Silby was accused of policy violations for not checking bags of employees

                     on her supervisor shift. Troulliet did not check employee bags, nor did she

                     train Silby to check employee bags on arrival and was never disciplined for

                     such conduct. Christopher Bruno did not check employee bags or train Silby

                     to check them.

                 c. Christopher Bruno did not perform rounds as required by policy but was

                     never disciplined.

                 d. Upon information and belief prior supervisor Stanley LeBlanc was never




                                                    9
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 10 of 16




                   disciplined for a serious violation against a female youth at Rivarde.

                e. Prior to Silby’s arrival an incident occurred where several supervisors and

                   D.O.s were caught sleeping on the job. All employees were given a one-

                   week suspension, and the supervisor Dixon was permitted to resign.

                f. On January 27, 2020, Silby was contacted by Trosclair for her failure to

                   complete an incident report prior to leaving at the end of her shift. Silby

                   advised that her email was not working and asked Supervisor Troulliet to

                   send the incident report after they viewed the video together. Trosclair

                   admonished Silby and advised that it was not Troulliet’ s responsibility to

                   send the report because it was on Silby’s shift.

                g. Upon information and belief there was a riot at Rivarde in the fall of 2020

                   while supervisor Bruno was on shift. No one was disciplined for the incident.

                h. D.O. Lee Riley (Caucasian Male) admitted a 12-year-old juvenile into

                   Rivarde, against policy. Neither D.O. Riley nor the supervisor on duty were

                   disciplined or received a coach and counseling as Silby was when a juvenile

                   was admitted that should not have been while she was the supervisor on shift.

       48.    The Defendants acts and/or omissions caused Silby to suffer mental, emotional,

and psychological harm.

       49.    Silby has suffered substantial loss in present and future wages, employment

benefits, and future career opportunities as a result of Defendants’ unlawful conduct.

                                  CLAIMS FOR RELIEF

                                         COUNT 1
                                Violation of 42 U.S.C. §1981

       50.    Silby re-alleges and incorporates herein by reference all of the foregoing



                                              10
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 11 of 16




allegations.

         51.   Silby is a member of a protected class, as an African American. Defendant’s actions

are in violation of the rights afforded Silby by the Civil Rights Act 1866, 42.U.S.C. §1981, as

amened by the Civil Rights Act of 1991.

         52.   By conduct described above, Defendants intentionally deprived Silby of the same

rights enjoyed by white citizens to the creation, performance, enjoyment and all benefits and

privileges of their contractual employment relationship with Defendants, in violation of 42 U.S.C.

§1981.

         53.   As a result of Defendants’ discrimination in violation of Section 1981, Silby has

been denied employment opportunities providing substantial compensation and benefits, thereby

entitling her to injunctive and equitable monetary relief; and has suffered anguish, humiliation,

distress, inconvenience, and loss of enjoyment of life because of Defendants’ actions, thereby

entitling her to compensatory damages.

         54.   In its discriminatory acts described above, Defendants acted with malice or reckless

indifference to Silby’s rights, thereby entitling her to punitive damages.


                                             Count 2

                                 Title VII, 42 U.S.C. § 2000e-2(a)
                                 Disparate Treatment – Gender

         55.   Silby re-alleges and incorporates herein by reference all the foregoing allegations.

         56.   Silby is a member of a protected class, as an African American female, and is

qualified for the position she held.

         57.   Silby was the subject of mistreatment by several Parish employees, including but

not limited to Christopher Trosclair and Roy Juncker on the basis of her gender. On multiple




                                                 11
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 12 of 16




occasions Trosclair and Juncker treated Silby differently than other non-female employees, who

were either disciplined less harshly or not at all for similar or more egregious policy violations

than those alleged against Silby in her pre-disciplinary hearing.

         58.   Silby reported the discriminatory conduct to her employer, who failed to take

reasonable remedial measures.

         59.   Defendant Trosclair’s actions were taken with malice and reckless disregard for

Complainants’ right to be treated on an equal basis with men.

         60.   Defendant Juncker did not take reasonable remedial measures to address the

discriminatory actions of his subordinates, in reckless disregard for the Complainant’s rights as

secured by federal law.

         61.   The Parish discriminated against Complainants in violation of 42 U.S.C. § 2000-

e2(a).

                                            COUNT 3

                                 Title VII, 42 U.S.C. § 2000e-2(a)
                                  Disparate Treatment – Race

         62.   Silby re-alleges and incorporates herein by reference all of the foregoing

allegations.

         63.   Defendants discriminated against Plaintiff on the basis of her race. Plaintiff was

treated differently than other non-African American, and Caucasian similarly situated employees. She

was treated more harshly, scrutinized, and/or disciplined more severely than other non-African

American and Caucasian similarly situated employees.

         64.   Defendants failed to exercise reasonable care either to prevent this discrimination or

to promptly correct these practices.

         65.   Defendants conduct was intentional, and done with malice or with reckless



                                                12
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 13 of 16




indifference to Silby’s federally protected rights.

         66.    The Parish discriminated against Complainants in violation of 42 U.S.C. § 2000-

e2(a).


                                              COUNT 4

                                  Title VII, 42 U.S.C. § 2000e-3(a)
                                             Retaliation

         67.    Silby re-alleges and incorporates herein by reference all of the foregoing

allegations.

         68.    Silby engaged in protected activity, by opposing the disparate treatment and

discrimination as describe in preceding paragraphs.


         67.    The Parish, through Trosclair, Juncker, and others, retaliated against Silby by

engaging in a series of materially adverse actions against her that would have dissuaded a reasonable

person from complaining of discrimination.

         68.    Defendants took the adverse actions against Silby because of her protected

activities.

         69.    Defendants’ actions were taken with malice and reckless disregard for Silby’s right

be free from discrimination in the workplace.

         70.    For the foregoing reasons, the Parish retaliated against Complainants in violation of

42 U.S.C. § 2000-e3(a).


                                              COUNT 5

                                        42 U.S.C. §1983
                             Deprivation of a Vested Property Right

         71.    Silby re-alleges and incorporates herein by reference all of the foregoing


                                                      13
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 14 of 16




allegations.

        72.      The Fifth and Fourteenth Amendments of the United States Constitution, as well as

the Louisiana Constitution and Louisiana law establish a constitutionally protected property right

to due process for civil servants.

        73.      Silby enjoys a vested property right in her position as a civil servant and can only

be terminated for cause after due process.

        74.      The demotion was without cause, arbitrary and capricious, and resulted in a clear

denial of Silby’s guaranteed and vested property right in her employment.

        75.      Silby was not provided adequate notice and an opportunity to be heard in advance

of the pre-disciplinary hearing, the hearing included discussion of accusations and alleged policy

violations not included in the pre-disciplinary hearing notice. Further, Defendants failed to follow

its policies relating to the pre-disciplinary hearing and failed to provide written notice of the

reasons for the adverse employment action and how the policies were violated.

                                             COUNT 6

               State Law Discrimination based on Race and Gender and Retaliation
                                   LA. R.S. § 23:3301 et. seq.

       76. Silby re-alleges and incorporates herein by reference all of the foregoing allegations.

       77. Defendants are liable to Wilkerson under the Louisiana Employment Discrimination

Law, La. R.S. § 23:3301 et. seq. as described in the preceding paragraphs.

                                             COUNT 7

                               Wrongful Demotion LSA C.C. 2315

       78. Silby re-alleges and incorporates herein by reference all of the foregoing allegations.


       79. Silby brings an action against the Defendants for wrongful demotion pursuant to LSA



                                                  14
     Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 15 of 16




C.C. art. 2315, when individual defendants, acting in their individual or official capacities as

employees of Jefferson Parish demoted Silby without cause and the decision was arbitrary and

capricious.


       80. By virtue of respondeat superior, Jefferson Parish is legally responsible and may be

held liable for the actions of its employees.


       81. As a consequence of her demotion, Silby suffered loss of earnings and will continue

to suffer loss of future earnings as well as mental distress.

                                         JURY DEMAND

       82. Silby demands a Jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, after due proceedings are had, Silby prays that this Complaint be deemed

good and sufficient; and that this Court assume jurisdiction of this action and after trial:

  i. Declare, pursuant to 28 U.S.C. § 2202 that the Defendants unconstitutionally violated Silby’s

     constitutional rights;

 ii. Grant Silby a permanent injunction enjoining Defendants, its agents, successors, employees,

     attorneys and those acting in concert with Defendant and at Defendant’s request, from

     continuing to violate Title VII and state anti-discrimination laws;

 iii. Grant Silby compensatory damages for:

         1. Mental Anguish, Anxiety, and Emotional Distress;

         2. Back Pay, Loss of Future Earnings, and Loss of Earnings Capacity;

         3. Loss of Benefits;

 iv. Grant Silby punitive damages in an amount to be determined at trial; and

 v. Award Silby such other relief and benefits as the cause of justice may required, but not


                                                  15
   Case 2:21-cv-00662-MLCF-JVM Document 1 Filed 03/31/21 Page 16 of 16




    limited to, an award of costs and attorney’s fees.

vi. For any and all other just and equitable relief to which Silby may be entitled.

                                            Respectfully Submitted,

                                            /s/ Stephanie Dovalina____
                                            Stephanie Dovalina, LSBA #31137
                                            700 Camp Street, Ste. 105
                                            New Orleans, LA 70130
                                            Phone No.: (504)528-9500
                                            Mobile: (504) 339-9815
                                            Fax: (504) 353-9516
                                            stephanie@dovalinalawgroup.com
                                            Attorney for Brishawna L. Silby




                                               16
